Citation Nr: 1030938	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-38 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for psoriasis, to include as 
secondary to posttraumatic stress disorder (PTSD), or due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1972.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an August 2003 rating 
decision of the VA Regional Office (RO) in Houston, Texas that 
denied service connection for bilateral hearing loss disability, 
tinnitus, PTSD and psoriasis, to include as secondary to PTSD, or 
due to herbicide exposure. 

By Board decision in January 2007, the issues of entitlement to 
service connection for bilateral hearing loss disability, 
tinnitus, and PTSD were denied.  These matters are no longer for 
appellate consideration.  The case was remanded for further 
development on the issue of entitlement to psoriasis, and is once 
again before the Board for appropriate disposition.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam; exposure 
to herbicides/Agent Orange may be presumed.

2.  Psoriasis was not manifest during service, and is not 
etiologically related to a service-connected injury or disease or 
any other incident of service.  It is not caused or aggravated by 
a service connected disease or injury.


CONCLUSIONS OF LAW

1.  Psoriasis was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 
(2010). 

2.  Psoriasis is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for psoriasis, to include on 
the basis that it is secondary to PTSD, or developed from 
exposure to herbicides/Agent Orange from service in Vietnam.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, the notice 
requirements of the VCAA apply to all elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The record reflects that the Veteran may not have been fully 
apprised of what evidence was required to substantiate the 
claims, and of the appellant's and VA's respective duties for 
obtaining evidence prior to the initial unfavorable decisions on 
the claims under consideration.  However, letters sent to him in 
March 2003 and February 2005 were supplemented by a communication 
in January 2007 that provided fully adequate VCAA notice.  Thus, 
any initial notice error or deficiency was cured by fully 
compliant notice followed by readjudication of the claim by the 
originating agency in a supplemental statements of the case dated 
in March 2007 and June 2010. See Mayfield, supra; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Notice pertaining to a disability rating and an effective date 
for the award if service connection were granted was not sent to 
the Veteran until January 2007.  In this case, however, service 
connection is being denied.  Therefore, no rating or effective 
date will be assigned with respect to the claim for service 
connection.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment records have been 
reviewed.  Private and VA outpatient records have been associated 
with the claims folder.  The Veteran statements and the whole of 
the record have been carefully considered.  He has been afforded 
three VA examinations during the course of the appeal.  The most 
recent one in February 2007 is determined to be fully adequate 
for adjudication purposes.  The appellant requested a personal 
hearing but withdrew his request before one was scheduled.  

The Board notes that neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to be 
secured for a fair adjudication of the claim that has not been 
obtained.  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claim is ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310 (2010).  The Court of Appeals for 
Veterans Claims (Court) has also held that service connection can 
be granted for disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury. See Allen v. Brown, 7 Vet. App. 439 (1995).

The claim of service connection for psoriasis as secondary to 
service-connected disability was received prior to a change in 38 
C.F.R. § 3.310, amended September 7, 2006.  The amendment is to 
be applied prospectively and is more restrictive.  Therefore, it 
is not for application as to the current claim in this respect.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been incurred 
in service. 38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2010).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease. 38 C.F.R. 
§ 3.307(a)(6)(ii) (2010).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to the 
contrary. 38 U.S.C.A. § 1113(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.307(d) (2010).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2010).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e) (2010), shall be 
presumed to have been exposed during such service to an herbicide 
agent containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).  Furthermore, even if a veteran does 
not have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she served 
in Vietnam between January 9, 1962, and May 7, 1975, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. See 38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2010).

Factual Background 

The Veteran had service in Vietnam from July 1969 to July 1970 
with a military occupational specialty of air cargo specialist 
with line loading.

The Board initially notes that the Veteran does not contend and 
the evidence does not suggest that he engaged in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (b) ((West 2002 & 
Supp. 2010) are not applicable.

The Veteran's service clinical records show no treatment for skin 
symptoms.  He was hospitalized in April 1968 for conditions not 
pertinent to this appeal where physical examination disclosed 
that the skin was clear.  On examination in January 1972 for 
discharge from active duty, he denied skin diseases and the skin 
was evaluated as normal other than a scar and a tag.

The Veteran filed a claim for service connection for a skin 
disorder in February 2003.  Subsequently received in support of 
the claim were private clinical records dating from January 1996 
showing that he sought treatment for scaly red patches, 
occasional pruritis rash/lesions on the glans penis and forearm.  
The appellant stated that he had had such symptoms for five 
years.  He said that the lesions were responsive to topical 
medication, would clear up sometimes for months, and would recur 
elsewhere on the body.  An assessment of psoriasiform dermatitis 
was rendered for which medication was prescribed.  A punch biopsy 
in October 1996 corroborated this diagnosis.  Subsequent private 
clinic notes dated through 2001 reflect intermittent treatment 
for recurrences of dermatitis lesions on various areas of the 
body.  

The Veteran was afforded a VA examination in July 2003.  It was 
reported that he had been a chemical plant operator for DuPont 
for 27 years.  On examination of the skin, the examiner noted 
that the claims folder was not available for review.  The 
appellant had complaints of foreskin, buttock and leg rash.  He 
related that the buttock rash had begun 25 years before, foreskin 
rash 10 years before, and leg rash 5 years before.  Examination 
disclosed red, itchy, burning rash on the foreskin, legs and 
buttocks, mild erythema without scale on the corona of the penis, 
erythematous scaly plaques on the shins, and erythema around the 
anus with no scaling.  The scalp had a few patches of slight 
erythema and scaling.  There was onycholysis of the right fourth 
fingernail and left thumb.  Diagnoses of psoriasis and anal 
pruritis were rendered.  The examiner commented that psoriasis 
might be aggravated by stress, and that it was at least as likely 
as not related to the Veteran's military service.  

The Veteran was afforded a VA skin examination in March 2005.  
The examiner noted that claims folder was not available.  On this 
occasion, the appellant was observed to have red plaques on the 
shins, penis and gluteal cleft for which he had been prescribed 
medication.  It was reported that the condition waxed and waned 
but never went away.  Following examination, the examiner stated 
that the Veteran had psoriasis that was a very common disease in 
the general population.  It was reported that there were no known 
environmental factors which caused the persistent plaque-type 
psoriasis that the Veteran had, and that it was therefore not at 
least as likely as not related to his military service.

VA outpatient records dated between 2004 and 2006 show that the 
Veteran received follow-up for various complaints and disorders.  
It was noted that his psoriasis was under control.  

A VA skin examination was conducted in February 2007.  While the 
examiner initially noted that the claims folder was not 
available, an addendum dated that same month indicated that the 
claims folder had been reviewed.  The Veteran described a 
progressive course of itching, red, scaly patches since three to 
five years after leaving the military.  He related that the 
condition was not present before he entered service.  He said he 
was not seen for the condition in service.  Physical examination 
disclosed similar findings as on previous examinations, as well 
as inflammation of the ankle, a small area of the thigh, glans 
penis, intergluteal cleft and post auricular areas.  A diagnosis 
of psoriasis was rendered.  After receiving the claim folder, the 
examiner stated that there was no change in his assessment that 
the condition was not at least as likely as not related to 
service.  The examiner commented that psoriasis was a 
multifactorial benign disease and that there was no connection 
that he was aware of between herbicides, Agent Orange, or other 
chemical exposures.  It was added that the Veteran's condition 
began after leaving service, and was unlikely to be related to 
service, although stress could exacerbate the disease.  

Legal Analysis

The Veteran asserts that he now has psoriasis that is related to 
Agent Orange exposure in Vietnam.  He is presumed to have been 
exposed to herbicides/Agent Orange in Vietnam.

Initially, the Board observes that service treatment records do 
not reflect that the Veteran was seen for any skin complaints 
during active duty.  He denied skin diseases by self report at 
separation in January 1972 and no skin disorder (other than a 
scar and a tag) was observed on discharge examination, rather, 
the skin was reported as normal.  The available evidence first 
reflects treatment for psoriasis in early 1996.  At that time, 
the Veteran indicated that there had been a five-year history of 
such.  The Board finds that even accepting the onset of a skin 
problem five years prior to January 1996 [1991], this is still 
almost 20 years after service discharge in 1972.  There is no 
reliable post service confirmation of any continuity of reported 
in-service back symptomatology.  While the appellant amended the 
beginning of rash on the 2003 VA examination to 25 years before 
that date, this would still be a number of years after discharge 
from active duty.  He also stated on VA examination in 2007 that 
the rash had begun at least three to five years after service.  
In view of such, the Board thus finds that the silent service 
treatment records, the normal separation examination, his 
specific denial of a skin disorder in at service discharge, as 
well as the admitted lapse of years between service and the onset 
of a skin disorder militate against a finding that psoriasis is 
related to service.  Therefore, when considering the entirety of 
the evidence of record, the Board concludes that there is neither 
inservice chronicity nor continuity of symptomatology of a skin 
condition. See 38 C.F.R. § 3.303.  

The Board has been presented with some positive evidence.  In 
2003 a VA examiner opined that psoriasis might be aggravated by 
stress, and that it was at least as likely as not related to the 
Veteran's military service.  The opinion is remarkably lacking in 
analysis and is accorded little probative value.  In this regard, 
the Board points out that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  A medical opinion tends 
toward inadequate when it is unsupported by clinical evidence. 
See Black v. Brown, 5 Vet. App. 177, 180 (1995); see also Kightly 
v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical professionals 
which are not accompanied by a factual predicate in the record 
are not probative medical opinions).  This omission significantly 
diminishes the probative value of the VA examiner's opinion in 
July 2003.  As such, the 2003 opinion is not reliable or 
persuasive, and does not support the claim of service connection 
for psoriasis. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In contrast, when examined by VA in 2005, it was reported that 
the Veteran's type of skin disorder was very common in the 
general population and that there were no known environmental 
factors which caused the persistent type of psoriasis he had.  
This opinion comports with the 2007 clinical report by the VA 
dermatology resident that psoriasis was a multifactorial disease.  
Following review of the clinical evidence at that time, the 
examiner unequivocally found that psoriasis began after leaving 
service, and that it was unlikely related to service.  The Board 
finds that the opinion is consistent with the lay and medical 
evidence and reasoned.  We find the 2005 and 2007 opinions to be 
far more probative than the 2003 opinion.

The Board would point out, however, that Veteran does not advance 
the theory of entitlement to service connection for psoriasis as 
directly related to service.  Rather, he asserts that psoriasis 
is due to exposure to herbicides (Agent Orange) from service in 
Vietnam.  

The Board has carefully considered the Veteran's lay statements 
and history in this regard.  Lay assertions may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  A layman is competent to report what he or she notices as 
such come through one of the senses. See Layno v. Brown, 6 Vet. 
App 465, 470 (1994).  

The Board initially notes that psoriasis is not one of the 
diseases listed under 38 C.F.R. § 3.309(e) for which service 
connection may be presumed as a consequence of exposure to Agent 
Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309.  
Nonetheless, service connection for psoriasis could potentially 
be established if the evidence otherwise shows that it is the 
result of exposure to herbicides/Agent Orange. See Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§§ 1113(b), 1116; 38 C.F.R. § 3.303.  The Board points out, 
however, that whether there is any relationship between psoriasis 
and exposure to herbicides requires specialized training for a 
determination and is therefore not susceptible of lay opinion.  
In this respect, a medical professional has the greater skill.  
The Board observes that there is no competent and/or probative 
evidence in the record indicating that psoriasis is related to 
exposure to herbicides in service.  When examined for VA 
compensation and pension purposes in February 2007, the examiner, 
a resident in dermatology, stated that he was not aware of any 
connection between psoriasis and herbicides, Agent Orange or 
other chemical exposures.  This opinion tends to echo the VA 
examiner's conclusion in 2005 that there are no known 
environmental factors resulting in the type of psoriasis the 
Veteran has.  The opinion of the skilled medical professionals 
take precedence over lay assertion in this respect.  Under the 
circumstances, the Board concludes that there is no reliable 
and/or probative evidence indicating that the Veteran's psoriasis 
is related to herbicide exposure in service, and service 
connection must be denied on this basis.

The Veteran also asserts that he now has psoriasis that is 
secondary to or has been aggravated by PTSD.  The Board points 
out, however, that since service connection for PTSD has been 
denied, this premise is not available as a theory of entitlement 
for psoriasis as secondary thereto, or by way of aggravation.  
Therefore, the claim of service connection for psoriasis 
predicated upon PTSD in a secondary connection has no legal 
basis, and must be denied as a matter of law. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board thus finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
psoriasis, and it must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for psoriasis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


